
	
		II
		112th CONGRESS
		1st Session
		S. 1234
		IN THE SENATE OF THE UNITED STATES
		
			June 20 (legislative
			 day, June 16), 2011
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part B of title IV of the Social Security Act to
		  reauthorize grants to assist children affected by methamphetamine or other
		  substance abuse under the promoting safe and stable families
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Partners for Stable Families and
			 Foster Youth Affected by Methamphetamine or Other Substance Abuse
			 Act.
		2.Reauthorization
			 of grants to assist children affected by methamphetamine or other substance
			 abuse
			(a)Reauthorization
				(1)In
			 generalSection 437(f) of the Social Security Act (42 U.S.C.
			 629g(f)) is amended—
					(A)in paragraph
			 (3)—
						(i)in
			 subparagraph (A), by striking 2011 and inserting
			 2016;
						(ii)in
			 subparagraph (B), by inserting , unless in the judgment of the
			 Secretary, the grant should be renewed for an additional period of not more
			 than 2 fiscal years before the period; and
						(iii)by adding at
			 the end the following:
							
								(C)Reservation of
				funds for new granteesThe Secretary shall reserve a portion of
				the amounts appropriated or reserved for awarding grants under this subsection
				for each of fiscal years 2012 through 2016 for awarding grants to regional
				partnerships that have not been awarded a grant under this subsection in any of
				fiscal years 2007 through
				2011.
								;
						(B)in paragraph
			 (6)(A)—
						(i)in
			 clause (ii), by striking and after the semicolon;
						(ii)in
			 clause (iii), by striking the period and inserting a semicolon; and
						(iii)by adding at
			 the end the following:
							
								(iv)70 percent for
				the sixth such fiscal year; and
								(v)65 percent for
				the seventh such fiscal year.
								;
				and
						(C)by adding at the
			 end the following:
						
							(10)Limitation on
				use of funds for administrative expenses of the secretaryNot
				more than 5 percent of the amounts appropriated or reserved for awarding grants
				under this subsection for each of fiscal years 2012 through 2016 may be used by
				the Secretary for salaries and Department of Health and Human Services
				administrative
				expenses.
							.
					(2)FundingSection
			 436(b)(5) of the Social Security Act (42 U.S.C. 629f(b)(5)) is amended—
					(A)in subparagraph
			 (C), by striking and after the semicolon;
					(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(E)$40,000,000 for
				each of fiscal years 2012 through
				2016.
							.
					(3)Effective
			 dateThe amendments made by
			 this subsection take effect on October 1, 2011.
				(b)EvaluationsNot
			 later than December 31, 2012, and not later than December 31, 2017, the
			 Secretary of Health and Human Services shall evaluate the effectiveness of the
			 grants awarded to regional partnerships under section 437(f) of the Social
			 Security Act (42 U.S.C. 629g(f)) and shall publish a report regarding the
			 results of each evaluation on the website of the Department of Health and Human
			 Services. Each report required to be published under this subsection shall
			 include—
				(1)an evaluation of
			 the programs and activities conducted, and the services provided, with the
			 grant funds awarded under such section for fiscal years 2007 through 2011, in
			 the case of the evaluation required by December 31, 2012, and for fiscal years
			 2012 through 2016, in the case of the evaluation required by December 31,
			 2017;
				(2)an analysis of
			 the regional partnerships awarded such grants that have, and have not, been
			 successful in achieving the goals and outcomes specified in their grant
			 applications and with respect to the performance indicators established by the
			 Secretary under paragraph (8) of such section that are applicable to their
			 grant awards; and
				(3)an analysis of
			 the extent to which such grants have been successful in addressing the needs of
			 families with methamphetamine or other substance abuse problems who come to the
			 attention of the child welfare system and in achieving the goals of child
			 safety, permanence, and family stability.
				
